Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered March 10, 2003, which, in an action for medical malpractice, granted defendant’s motion to change venue to Richmond County, unanimously affirmed, without costs.
The motion was properly granted on the ground that defendant’s affidavit sufficiently demonstrates that his principal office is located in Staten Island, where, we note, the alleged malpractice occurred (see Pasley v St. Agnes Hosp., 244 AD2d 469 [1997]; Magrone v Herzog, 304 AD2d 801 [2003]). It does not avail plaintiff that defendant’s letterhead and Web site list his Manhattan address first, or that other medical-related Web sites, including the New York State Directory of Physicians, provide only the Manhattan address (cf. Kielczewski v Pinnacle Restoration Corp., 226 AD2d 211 [1996]). Concur—Buckley, P.J., Mazzarelli, Sullivan, Friedman and Gonzalez, JJ.